 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
                                                    C19-1025 TSZ
      IN RE TWO SUBPOENAS ISSUED
 8    BY INNOVATION SCIENCES, LLC                   related to Innovation Sciences, LLC v. HTC
                                                    Corporation, E.D. Tex. No. 4:18-cv-474 ALM
      TO HTC AMERICA INC.
 9
                                                    MINUTE ORDER
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)    The motion, docket no. 1, brought by HTC America Inc. (“HTCA”), to
13 quash a subpoena for documents dated June 5, 2019, docket nos. 1-2 & 1-3, and a
   subpoena for deposition dated June 5, 2019, docket nos. 1-4 & 1-5, is GRANTED.
14 These subpoenas were issued by Innovation Sciences, LLC, formerly known as Virginia
   Innovation Sciences, LLC (“VIS”), in connection with an action between VIS and
15 HTC Corporation in the Eastern District of Texas, to which HTCA, a wholly-owned
   subsidiary of HTC Corporation, is not a party. VIS indicates that it “does not care”
16 which entity, HTCA or HTC Corporation, produces the information sought by way of
   the subpoenas in question. See Resp. at 1-2 (docket no. 2). The Court may limit
17 otherwise permissible discovery if the materials sought are “unreasonably cumulative or
   duplicative” or “can be obtained from some other source that is more convenient,
18 less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i); see Fed. R. Civ.
   P. 45(d)(1) & (3)(A)(iv); see also In re Subpoena to Records Custodian for Rosse Cox
19 Vucinovich Flaskamp PC, 2009 WL 10676364 at *2 (W.D. Wash. June 19, 2009).
   Because VIS seeks items that were already disclosed by HTC Corporation and/or are
20 available from HTC Corporation through the ordinary course of discovery, including any
   appropriate motion to compel, in the litigation pending before the Eastern District of
21 Texas, the subpoena duces tecum and subpoena ad testificatum are QUASHED. See
   Micro Motion, Inc. v. Kane Steel Co., Inc., 894 F.2d 1318, 1323, 1328 (Fed. Cir. 1990);
22 see also Fed. R. Civ. P. 11(b) & 26(g).

23

     MINUTE ORDER - 1
 1          (2)    The Clerk is directed to CLOSE this case and to send a copy of this Minute
     Order to all counsel of record.
 2
           Dated this 13th day of August, 2019.
 3

 4                                                  William M. McCool
                                                    Clerk
 5
                                                    s/Karen Dews
 6                                                  Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
